 WELLS FARGO BANK465WellsFargoBankandOfficeandProfessionalEmployees Local No. 3, affiliated with the Officeand Professional Employees International Union,AFL-CIO,Petitioner.Cases20-RC-7921 and20-RC-7922November 3, 1969DECISION, ORDER, AND DIRECTION OFELECTIONBY CHAIRMANMCCULLOCHAND MEMBERSFANNINGAND BROWNUpon petitions duly filed under Section 9(c) of theNationalLaborRelationsAct,asamended, ahearing was held before David F. Sargent, HearingOfficer. Following the hearing, pursuant to Section102.67 of the National Labor Relations Board RulesandRegulationsandStatements of Procedure,Series 8, as amended, this case was transferred totheNational Labor Relations Board for decision.Thereafter, briefs were filed by the Employer andthe Petitioner, and anamicus curiaebrief was filedby California Bankers Association in support of theEmployer, all of which have been duly considered.Pursuant to the provisions of Section 3(b) of theNationalLabor RelationsAct, as amended, theNational Labor Relations Board has delegated itspowers in connectionwiththiscasetoathree-member panel.The Board has reviewed the Hearing Officer'srulingsmade at the hearing and finds no prejudicialerror. The rulings are hereby affirmed.Upon the entire record in this case, the Boardfinds:1.The Employer is engaged in commerce withinthemeaning of the Act, and it will effectuate thepurposes of the Act to assert jurisdiction herein.2.The Petitioner is a labor organization claimingto represent certain employees of the Employer.3A question affecting commerce existsconcerning the representation of certain employeesof the Employer within the meaning of Sections9(c)(1) and 2(6) and (7) of the Act.4.The Employer is a corporation duly organizedand existing under the banking laws of the State ofCalifornia,and is engaged in a commercial andgeneral banking business in the State of California,operating its head office in San Francisco and 233branch offices throughout the State.Office and Professional Employees Local No. 3,Officeand Professional Employees InternationalUnion, AFL-CIO, herein called Petitioner or Union,filed two separate representation petitions seekingseparatebargainingunitsoftheEmployer'semployees, in Case 20-RC-7921, the Union seeks asingleunitofemployeesattheEmployer'sBrentwood branch bank, and in Case 20-RC-7922, aseparate unit of employees in the POD manualdepartment,locatedattheEmployer'sDataProcessingCenter, a seven-story building, whollyoccupied by the Employer at 50 First Street, SanFrancisco, California.The Employer contends that neither of the aboveunits sought is an appropriate unit and asserts thatthe only appropriate unit is one embracing the entirebank, including all branch banks. Alternatively, theEmployer argues that, as to the Brentwood Branchpetition,theappropriateunitwouldbeoneconsisting of the Division in which Brentwood islocated, or the District in which it is located, orperhaps the cluster (an operational grouping ofbranch banks) of which it is a part. It is theEmployer's alternative position in Case 20-RC-7922that the unit sought must be enlarged to include allthe office clericals in the Center, except the cashcontrol department, the personnel department, theresident auditors, the American Express Unit, thebusiness services representatives, the stock transferunit,thebankpayrollaccountinganddataprocessing administration.There is no prior bargaining history as to anyWells Fargo Bank in the State of California.The Employer's OperationWells Fargo has 233 branch banking operations in127 cities, located in four divisions, ranging fromBakersfield to the northernmost tier of Californiacounties.Bank headquarters is at 464 CaliforniaStreet, in the city and county of San Francisco,where basic corporate policy at its highest level isformulated.The main office on California Street contains themarketing division, a training staff, a cashier'sdepartment,andapersonneloffice.The jobclassificationand salary program is administeredfrom this headquarters. The personnel departmenthandles salary administration, benefit programs,transfers,promotions,employment, and collegerecruiting.Benefitslikevacations,medical lifeinsurance, sick leave, profit sharing are uniformthroughout the system. The personnel office setsminimum standards for hire and checks employmentapplicationswithrespecttoreferencesandfingerprintsandmaintainsmaster personnel files.Hiring, however, is largely done at the Division leveland the Division maintains files of applications foremployment;requestsforpersonnelfrom thebranchesusuallygo to the Division personnelofficer.However, some branch banks in outlyingareas may do some of their hiring directly.The branch banks of Wells Fargo are structuredintodistrictsandoperatingdivisions.TheBrentwood Branch, the subject of a petition herein,is in the San Mateo district along with eleven otherbranch banks. The San Mateo district and five otherdistricts are in the Peninsula Division which containsa total of approximately 66 branch banks.The branch banks (with some exceptions) are indirectcommunicationbymeansofaTelex179NLRB No. 79 466DECISIONS OF NATIONAL LABORRELATIONS BOARDcommunications network with the Employer's DataProcessing Center located at 50 First Street, in SanFrancisco. The branch banks send in daily reports totheCenter and receive reports in return. Recordsinvolvingthestatusof savings and checkingaccounts, loans, and Christmas Club accounts arealso maintained at the Center, and employees at thebranch banks may check the status of an accountdirectlywith the Center. In 1966, a number ofbranch banks within the Peninsula Division weregrouped together for operational purposes anddesignated as a "cluster" under the direction of anexperienced operations officer who reports directlyto a vice president in the Division. The Divisionmonitors the operations of the branch banks,administers the overall personnel policies of thebank, and in general guides and supervises theoperations of the branches to insure compliance withbank policies and procedurespetition in case 20-RC-7922As noted earlier, in this petition seeks a unit ofapproximately 126 employees in a section known asPOD manual, or Unit 792. That unit is located onthe third floor and is housed with many others in abuilding at 50 First Street, San Francisco, called theData Processing Center or simply Center. At theCenter, there are approximately 1,000 employees,who work on seven floors plus a basement.The function of Unit 792 employees is to assist inthe process of verifying the status of accounts. Unit792 receives checks, deposit slips, monthly paymentloan coupons, and other slips of paper, all called bythebank "items," sorts them, and by means ofencodingmachines imprints the "item" with amagnetic ink. The "items" are then sent to the 7thfloor computer section where there is kept andcontinuously updated, a record of 650,000 customerchecking and 750,000 savings accounts for the entirebank, save for 13 branches. This section takes thechecks delivered to it by the receiving clerks in Unit792,makes the necessary calculations in thecomputers, stores the information, and prepares adailymorning report showing the total overallfinancial position of the bank in all accounts, as wellas that of each branch within the bank"Items" are sent to Unit 792 from 119 branchesin the chain. The remaining branches send materialto seven other proof of deposit (POD) ManualSections located in other California cities whichserve as extensions of the third floor unit underdiscussion. These sections forward encoded "items"to 50 First Street daily, where they are sent directlyto the seventh floor computer center.Work- connected with several other departmentson other floors, such as medical billing services, andautomated payroll preparation is also done in Unit792.Crediting of receipts for Standard Oil Company ishandled by the sixth floor "lock box" section,'The "lockbox" section is responsible for opening,sorting, editing, andbalancing customers remittanceswhicharemailed to variouspost officewhich also has the same machines used on the thirdfloor, and work for this "lock box" section is doneon both third and sixth floors. Several times permonth as many as eight persons from Unit 792 goto work in the seventh floor POD Compute r__S-ectionand when work is heavy, people from the ManualProof and Transit Difference Research, GeneralLedger and Savings departments come to PODComputer section to work.Within the last 6 months, on 8 differentoccasions, 10 to 12 employees from Unit 792 haveworked 4 hours in the "lock box," 2 machineoperators have worked 3 times in the distributiondepartment for 4 hours, 4 to 5 machine operatorshave worked 2 hours, 3 times on the seventh floor, 5to 10 operators, for a minimum of 3 times permonth have worked on the 4th floor San FranciscoAccounts Services section, and 6 operators haveworked 15 times, 4 hours each on the fifth floor,Monthly Payment Loans, disassembling wires fromprogramming boards.The employees in Unit 792 are usually collegestudents working part-time from 1:30 p.m. until 8 or8:30 p.m.,Monday through Thursday, and until4.30 p.m. on Friday. It is the only section which hasthiswork schedule. The machine operators are paidabase salary, shift differential, overtime, and abonus which is determined by the average monthlycount, on a per hour basis, of the "items" whichthey process through machines. The bonus beginswith production exceeding 1,125 "items" per hour.They are the only employees paid on this basis.Seniority is bankwide, the vacation schedule beingdrawnupbydepartments.The third floordepartmentmanager keeps personnel records oneach employee, showing his home address, telephonenumber, date of employment, warnings given himand information about his average production.During the calendar year 1967, there wereapproximately 22 transfers out of Unit 792, and 4transfers into the department.Upon review of the above circumstances, we areof the opinion that the employees petitioned for inUnit 792 do not have a sufficient community ofinterest separate from that of other employees at 50First Street Center, to warrant their establishmentas a separate appropriate unit. We note particularlythat there appears to be a substantial and continuinginterchange of employees between Unit 792 andother departments in the computer center; that someof the same machines utilized in Unit 792 are alsoused by employees in other parts of the building andthatwork involving several other departmentslocatedon other floors, such as medical billingservices and automated payroll preparation, is alsoperformed inUnit 792. Accordingly, we shalldismiss the petition in Case 20-RC-7922.'boxes as a daily deposit to the customers'accountsThis is a businessservice usually initiated by a branch bank of the national division whichoperates out. of the headofficeThis work is all check processing andencoding is performedby lockbox and POD Manual using encodersAt thehearing, counsel for the Union indicated that the Union might beinterested in representing employees in an alternative unit in the event Unit WELLS FARGO BANK467The Brentwood Branch (Case 20-RC-7921)The Brentwood Branch Bank is located in SouthSan Francisco, California, in a shopping center Theclosest branch to Brentwood is South San FranciscoIndustrial, about a mile distant. San Bruno is thenext branch and approximately the same distanceaway, and Millbrae is approximately 6 or 7 milesaway.There are several other branches in SanMateo County, at varying distances away from thearea serviced by the Brentwood Branch.The unit at the Brentwood Branch requested bythePetitionerconsistsofapproximately12employees- one commercial note teller, one monthlypayment loan teller, one 30-hour monthly paymentloan teller, one electronic data processing clerk, fourcommercialandsavingstellers,one30-hourcommercial and savings teller, one vault teller andone platform secretary. There is also a manager, anassistantmanager, and a credit officer who havebeen stipulated out of any unit as supervisors Thereisalso an operations supervisor, whose status as asupervisorisindispute,withtheEmployercontending that she is not a supervisor and thePetitioner contending that she is.The work of all 12 employees is concerneddirectly with the customer or paper work connectedonly with the Brentwood Branch which services aspecific geographical area. Except for the centralizedaccounting procedures, the employees have littlepersonal contact with employees of other branches.They work directly under the branch manager andotherbranchsupervisorsand look to thesesupervisors for their direction and guidance.The operations supervisor, Rose Dolder, whosesupervisory status is in issue, has a desk behind therow of tellers, in one corner of the bank, where shespends 90 percent of her working time. Her dutiesare to oversee the operation of the operationalsection of the branch, the tellers, loan departmentand note cage. She does not have authority to hireorfire,butitappearsshecanmakerecommendations for discharge. She has beenconsulted about an employee performance report,and it was indicated that if she disagreed with thereport,herword would be given some weight.Employees look to her for permission to extendtheir lunch hour. She is listed on the official bankdirectory as an "Authorized Signatory," a Branchofficer,which permits her to sign certain documentsbrought to her by tellers, and to approve checks upto a certain amount.The Branch Manager is in direct charge of theday-to-day operations of the Branch. He operatesaccording to the overall directives and policiesestablished in the Employer'smain or DivisionofficeHe is the principal officer in the Branch and792 was notfound to be an appropriate unit However, in the brief it filedwith theBoard, the Union did not pursue the question of what alternativeunit or units it might seek to represent In these circumstances we do notconsider it necessary to reach the question of what may constitute anappropriate unitIn view of our dismissal of the petition,we find it unnecessary to passon the supervisorystatus-of the unit supervisorsistheliaisonbetweentheBranchand theEmployer's Division and other operations. Thus, theBranchManager prepares the Branch's annualbudget,which is then reviewed by the varioussections of the Division, after which it is forwardedto the head office in San Francisco for scrutiny by acommittee, and ultimately, for approval by thePresident. On loans of less than $1,000 he is given afree hand. But on loans of $1,000 or more, he isrequired to send supporting evidence to justify hisactions, and on large loans prior consultation withand approval of the Division or headquarters officeisrequiredThus, he plays a key role in theimportant loan functions of the Branch. Althoughall personnel actions are subject to final approval bytheDivision,theBranchManagermakesrecommendations in regard to hiring, replacements,salary increases, transfers, and terminations, and itappears that such recommendations carry weight.Themajorityoftherequestsforadditionalpersonnel are generally approved at the Divisionlevel.Overtime is initially authorized at the Branchlevel,subjecttopostauditandestablishedprocedures.TheBranchManagerschedulesvacationsforhisemployees,andalsomakesevaluationsofemployeeperformances.Theseevaluations are transmitted to the head office forinclusion in the master personnel file. The original islodgedwith the Division office, but the Branchretains a rudimentary file, containing a history cardof each employee and copies of the employee'speriodic performance review.While it isclearfrom the foregoing summary offacts that the Employer's banking operations arehighly centralized and its procedures integrated, andthat a bankwide unit would be an appropriate unit,we do not agree with the contentions of theEmployer that the bankwideunitistheonlyappropriate unit in the circumstances here, or thattheDivision,District, or "cluster" organization ofitsoperations so overshadow the identity of theBrentwood Branch that this Branch could not be aviable bargainingunit.3For the reasons discussedhereafter,we are persuaded, in agreement with therequest of the Petitioner, that the Brentwood Branchhasameaningful identityasaself-containedeconomic unit and that the centralized recording andoverall administrative control do not militate againsta finding that its employees are a homogeneous,identifiablegroup,with sufficient community ofinterest to comprise an appropriate bargaining unit.As indicated above, although the Employer'spersonnelpoliciesarecentrallycontrolled,theBrentwoodemployeesareseparatedbothgeographically and functionally in their day-to-dayduties from employees of other branch banks, andotheroperations;of the Employer. Their jobfunctions and their workday interests are in terms of'in view of our findings herein, and the fact that the Petitioner seeksonly the Brentwood Branch unit,we find it unnecessary,and make nodetermination,whether or not the District, Division, or"cluster" groupingscould be appropriate bargaining units 468DECISIONS OF NATIONALLABOR RELATIONS BOARDthe customers of the Brentwood Branch. Other thanat themanageriallevel there appears to be littlepersonal contact with employees of other branchbanks. They look for supervision and work guidancetotheBranchManager and other immediatesupervisors, and their progress and success on thejob,itappears,dependsprimarilyupon theevaluation of these immediate supervisors.The record indicates that the Brentwood Branchhas a stable core of employees. Transfer in and outof the Branch appears minimal. In 1966 and 1967,there were nine transfers into the Branch, and fivetransfers out of the Branch; the transfers out wereofficers, nonunit employees. There is no temporaryinterchange of employees with other Branch banks.The record also suggests that the Employer treatstheBrentwood Branch as a separate economicentity.The Branches compete against each other tomeet and exceed the quota of selling Christmas Clubaccounts, and rewards for exceeding the establishedquota are redistributed back to the employees of theBranchBank.The employees of the BrentwoodBranch also maintain a joint bank account which isused to finance Branch social functions.We are also satisfied on the basis of the above,and the entire record, that the local BrentwoodBranch Manager enjoys substantial autonomy in hisdirection and supervision of the Branch employees,and that his role as Manager in the operations oftheBranch's activities ismore than ministerial.Although employees are centrally hired, the BranchBank has run an ad for a new job. Requests for jobopeningsare given respectful consideration at theDivision level.TheManager schedules vacations,and initiatesovertime,subjecttopostaudits.Significantly, theBranchManager makes initialevaluations of the performances of employees, andthis, in effect, gives the Manager, together with theotherBranchsupervisorswho assist in theevaluation,majorcontroloverthedirection,retention, and promotion of employees. He initiallyrecommends promotions and demotions in manycases.Asdescribedabove,theManager is theEmployer's principal representative in the Branch,and is responsible for carrying out its policies anddirectives.He has direct contact with the customersin the Branch and the various problems which arisedaily,and is the liaison between the Branch andother officers of the Bank. Through his duties informulating the budget and loan transactions, he isrequired to apply discretion and initiative, and hisjob performance plays a direct part in the success ofthe Branch's operations.From these facts we find that the Employer'sBrentwood Branch functions sufficiently as a distinctentitytoconstituteaseparateunitforcollective-bargainingpurposes.We are of theopinion that the employees share a community of'SeeMetropolitan Life InsuranceCo.156NLRB1408 (Decision onremand from380 US 438)See, e g,Haag Drug Company,Inc.169NLRBNo 111interestwhichdistinguishesthem from otheremployees of the Employer. We conclude that theBranch is a stable, identifiable unit with commonworking interests and common direct supervision.Thus,we conclude that the unit sought by theTetitioner is an appropriate unit for collectivebargaining.' Accordingly, we shall direct an electionamong the employees petitioned for in Case20-RC-7921, as provided below, with the exclusionsand inclusions discussed hereafter.The unit at Brentwood, as noted above, consistsof commercial note tellers, monthly payment loantellers,anelectronicdataprocessingclerk,commercial and savings tellers, and a secretary. Thepartiesstipulatedthatthemanager,assistantmanager, and credit officer are supervisors andshould not be included in the unit. The partiesdisagree as to the unit placement of Rose Dolder,the operations supervisor.We find significant thatshe responsibly directs the work of tellers, and thatshehasbeenconsultedaboutanemployeeperformance report, and it was indicated by hersuperiors that if she disagreed with the report, heropinion would be given weight; that it appears shecan make recommendations for discharge; that theofficialDirectory of the Wells Fargo Bank lists heras an officer under the title "Authorized Signatory,"which permits her to sign certain documents broughtto her by tellers and to approve checks up to acertain amount; that she possesses the same keys asotherofficerstooven locks, rather than keyspossessed by rank-and-file employees, in those casestwo keys are required to open locks; and that hercurrent salary is considerably higher than that ofrank-and-file employees. Accordingly, we find thatshe is a supervisor under the Act and exclude herfrom the unit.We find that the following employees of theEmployer herein constitute a unit appropriate forthepurposes of collectivebargainingwithin themeaning of Section 9(b) of the Act:Allemployees of the Employer's BrentwoodBranch Bank at South San Francisco, California,excluding the operations supervisor, guards andsupervisors as defined in the Act.ORDERIt is hereby ordered that the petition filed in Case20-RC-7922 be, and it hereby is, dismissed.[Direction of Election' omitted from publication.]'In order to assure that all eligible voters may have the opportunity tobe informed of the issues in the exercises of their statutory iight to vote,allparties to the election should have access to a list of voters and theiraddresseswhichmay be used to communicate with themExcelsiorUnderwear Inc,156 NLRB1236,NL R.B v Wyman-Gordon Company,394 U S 759Accordingly,it is hereby directed that an election eligibilitylist, containing the names and addresses of all the eligible voters, must befiled by the Employer with theRegional Director for Region20 within 7days of the date of this Decision and Direction of Election The RegionalDirector shall make the list available to all parties to the electionNoextension of time to file this list shall be granted by the Regional Directorexcept in extraordinary circumstancesFailure to comply with thisrequirement shall be grounds for setting aside the election whenever properobjections are filed